      Case 1:14-md-02542-VSB-SLC Document 995 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                     SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 989 to file portions of the documents filed at ECF Nos. 990

and 992 with redactions is GRANTED. The documents filed at ECF Nos. 991 and 993 shall remain

as only visible to the selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 989.


Dated:          New York, New York
                June 2, 2020                                 SO ORDERED
